 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Lodge No. 1198,District Lodge No.99, Inter-nationalAssociation ofMachinists and Aero-spaceWorkers,AFL-CIOandInterstate FoodProcessing Corp.Interstate Food Processing Corp.andDawn Leves-que, PetitionerandLocal Lodge No. 1198, Dis-trict Lodge No. 99,International Association ofMachinists and Aerospace Workers,AFL-CIO.Cases 1-CB-6092 and 1-UD-19622 January 1986DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 31 July 1985 Administrative Law JudgeGeorge F. Mclnerny issued the attached decision.The Respondent and the General Counsel filed ex-ceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.'1.Substitute the following for paragraph 2(c)."(c)Make whole employees Andrew Higgins,LennieLevesque,LynnFlannery,KimberlyAdams, Rita Hamilton, Kenneth Hayden, SylviaOuellette, and David Ossie for any loss of earningsand other benefits suffered as a result of the dis-crimination against them, in the manner set forth inthe remedy section of the decision."2. Insert the following as paragraph 2(d) and re-letter the remaining paragraphs."(d) Reimburse $15.50 to those employees listedin the judge's decision who paid June 1984 dues,with interest computed in the manner prescribed inFlorida Steel Corp., 231NLRB 651 (1977). See gen-erallyIsis Plumbing Co.,138 NLRB 716 (1962)."3.Substitute the attached notice for that of theadministrative law judge.IT IS FURTHER ORDERED that the election inCase 1-UD-196 be set aside and a new electionheld.[Direction of Second Election omitted from pub-lication.]-APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentORDERThe National LaborRelationsBoard adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Local Lodge No. 1198, International As-sociation ofMachinists and AerospaceWorkers,AFL-CIO, its officers,agents,and representatives,shall take the action set forth in the Order as modi-fied.iThe General Counsel has excepted to the judge's failure to order theRespondent to reimburse to employees moneys which the employees paidto the Respondent in response to its unlawful demand of 2 July 1984. Wefind merit in this exceptionOf the $35 each employee paid to the Respondent, $15.50 representedmonthly dues for June 1984 and the remainder represented an initiationfee.As the Respondent could not lawfully assess dues for June 1984,which was within the 30-day statutory grace period, we shall order theRespondent to reimburse $15.50, with interest, to each employee whopaid June dues in response to the Respondent's unlawful demand. Wewill not, however,require the Respondent to reimburse the initiation feespaid because the employees were obligated to pay those fees, albeit at alater tune. SeeElectricalWorkers IUE Local 601 (Westinghouse Electric),180 NLRB 1062, 1063 (1979)The General Counsel has also excepted to thejudge's inclusion in hisorder of a make-whole remedy for employee Vince Brown, who was notnamed in the complaint and for whom the General Counsel is not seekingany relief.Under these circumstances, we shall deleteBrown's namefrom the Order. We further find, as requested by the General Counseland in accordance with the parties' stipulation, that Yvette Blaisdell paid$35 to the Respondent on 24 July 1984.The judge inadvertently failed to citeFlorida Steel Corp,231 NLRB651 (1977), for the rate of interest on any backpay due the employees.The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT give effect to, implement, or inany manner enforce a practice which fails to grantto employees of Interstate Food Processing Corp.the statutory time before requiring that they paydues or other fees, and WE WILL NOT fail to givethese employees adequate notice of the amountsand method of computation of such fees when thestatutory period has elapsed.WE WILL NOT cause or attempt to cause Inter-state Food Processing Corp. to discharge or other-wise discriminate against its employees where weare not entitled to collect dues or other fees fromthese employees.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL remove from our records any demandfor the discharge of any employee of InterstateFood Processing Corp. to whom we did not grantthe statutory time before requiring that they paydues or other fees.WE WILL notify Interstate Food ProcessingCorp. in writing, with copies to the employees af-278 NLRB No. 25 MACHINISTSLOCAL 1198 (INTERSTATEFOOD)155fected, that we rescind any demands for the termi-nation of their employment, and ' that we have noobjection to their continued employment in theirformer _ or substantially equivalent positionswithfull seniority and other rights.WE WILL make whole employees Andrew Hig-gins,Lennie Levesque, Lynn Flannery, KimberlyAdams, RitaHamilton,Kenneth Hayden, SylviaOuellette, and David Ossie for any lossof earningsand other benefits sufferedas a resultof the dis-crimination against them, withinterest.WE WILL reimburse $15.50 to those employeeswho paid June 1984dues in responseto our unlaw-ful demand of 2 July 1984, with interest.LOCALLODGE No. 1198, INTERNA-TIONALASSOCIATION OF MACHINISTSAND AEROSPACE WORKERS, AFL-CIODon C. Firenzi, Esq.,for the General Counsel.Peter R Kraft, Esq., Herbert H. Bennett and Associates, P.A., of Portland, Maine, for the Charging Party Em-ployer.Sam Luterotty,of Washington, D.C., for the RespondentUnion.Dawn Levesque,of Fort Fairfield,Maine,for Petitioner,pro se.DECISION AND REPORT ON OBJECTIONSTATEMENT OF THE CASEGEORGE F. MCINERNY, Administrative Law Judge.On 5 July 19841 Dawn Levesque,an individual, an em-ployee of Interstate Food Processing Corp. (the Compa-ny), and also a member of Local Lodge No. 1198, Inter-national Association of Machinists and Aerospace Work-ers,AFL-CIO, (the Union or Respondent), filed a peti-tion in Case 1 UD-196 requesting an election under theauspices of the National Labor Relations Board, whereinthe Company's employees would vote on whether or notto withdraw the Union's union-shop authority under Sec-tion 9 of the National Labor Relations Act.On 18 October 1984 -the Union, the Company, andLevesqueagreed,in a Stipulationfor Certification UponConsent Election, on the time and place for the union-shop 'deauthorization election. The election was held on1November, resulting in a 79-to-53 vote in favor of, re-taining the Union's union-shop authority,; The Petitioner,Levesque, filed timely objections on 8 November to con-duct affecting the results of the election, as follows:2,(1) First the Union filed a number, of unfair labor`practice charges 'against the company which wereuntrue.The unfair labor practice charges unfairlystalled our election for several months. The Union'There being no evidence here concerning Distract Lodge No 99, thatorganization is dismissedfrom the complaint.2The grammar is as set out in the original objectionsshould not have been allowed to abuse the law anddelay our election on false charges.(2) Second the Union tried to scare employees bythreatening to fire people and actually havingpeople fired because they hadn't paid union dues.The Union was trying to get rid of employees whothe Union thought would vote against them.(3) Third the Union tries to have people who hadeither been fired or who had quit to be included inthe vote. There was a lot of people who the Unionwere no longer employees that the Union had toget on the eligibility list. As I understand it, thenumber of eligible voters is very important. TheUnion tried to-make a much ,bigger list of votersthan there should have been.(4)Fourth, the Grand LodgeRepresentativeunion stewardsandLocal `Union officials toldpeople in letters and in person a lot of lies aboutwhat deauthorizingthe Union. They told employeesthat a deauthorization meant getting rid of theUnion and that we would not have an open shop in-stead of a closed shop. They said that if we deauth-orized we would lose overtime, vacations, seniorityand other fringe benefits. They also said that thecompany would get rid of employees and fire themforanyreason if the union was deauthorized. Theytold employees that the company not me wasbehind the deauthorization petition. They told em-ployees that a number of us employees who wereexercisingour legal rights to deauthorize had beencorrupted and bought off by the company.A lot of- employees believed all these lies andvoted, against deauthorizing the Union because ofthem.During the last few months the Union has' scaredthe employees, told them lies about deauthorization,and'told them lies about those of us who supportedthe deauthorization petition.The Regional Director for Region 1 conducted an in-vestigation of these objections,concluding on 28 Novem-ber that the matter covered by Objection 2 was also thesubject of another case,and that the objections should beconsolidated with the other case for hearing.The othercase referred to, Case 1-CB-6092,was initi-ated through a charge filed'on - 22 October With theBoard by the Company, alleging that`theUnion hadcommitted certain unfair labor practices in violation ofSection 8(b)(1)(A) and (5) of the Act. This charge wasamended on 10 December adding additional alleged vio-lations of Section 8(b)(2)' of the Act:Then,on 11 De-cember, _ the ' Regional' Director issued an order consoli-dating Cases1-UD-196 and1-CB-6092, issuing a com-plaint in the latter case and assigning'the -consolidatedcases for hearing.Following appropriate notice,a hearing on these mat-ters was held 'before me in Presque Isle, Maine, on 4 and5 February 1985, at which all parties were represented,the Companyand the General Counsel bycounsel, andwere afforded the opportunity to produce testimony anddocumentary evidence,, to examine and cross-examinewitnesses,and to argue orally.Following theclose of the 156DECISIONSOF NATIONALLABOR RELATIONS BOARDhearing, the Company and the General Counsel submit-ted briefs, which have been carefully considered.Based on the entire record, including my observationof the witnesses and their demeanor, I make the follow-ingFINDINGS OF FACTI.JURISDICTIONThe Companyisa corporation which maintains anoffice and place of businessinFort Fairfield,Maine,where it is in the business of processing and selling peasand potatoes.During the calendar year ending 31 De-cember 1984,itsold and shipped from its plant goodsvalued at over$50,000 directly to points outside theState of Maine.There isno question that the Company is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThere isno question that the Union is a labor organi-zation within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Company and the Union here had been involvedin a collective-bargaining relationship for the Company'sproduction workers for some years.3 The latest, but one,contract between them ran from 2 March 1981 to 28February 1983. Following the expiration of that agree-ment,there was a strike,then a series of bargaining ses-sions involving Grand Lodge Representative William H.Layman, and Herbert Bennett, the Company's attorney,resulting in a contract which was actually signed on 1June 1984 and made effective as of 21 May 1984 until 24May 1987.The contract contains certain union security provi-sions, as followsArticle IIUNION SECURITYSection 1.All -employees in the bargaining units must as acondition of continued employment be either amember of the Union and pay union dues or pay anagency fee to the Union, but not both.Section 2.All employees within the bargaining unit on theeffective date of this agreement who are not unionmembers must as a condition of continued employ-ment, pay to the Union, while on the active payroll,an agency fee equal in amount to monthly member-ship dues, beginning with the month following themonth in which they accumulate thirty (30) days'continuous service in the bargaining unit since theirlast date of hire or rehire. Employees entering thebargaining unit without seniority after the effectivedate of this agreement who do not become unionmembers or having become, do not remain unionmembers must as a condition of employment, whileon the active payroll, pay such fee to the Unioncommencing the month following the month inwhich they accumulate thirty (30) days service inthe bargaining unit.Section 3.Employees who are union members on the effec-tive date of this agreement shall continue to paymembership dues to the Union as a condition of em-ployment while in the bargaining unit;employeeswithin the bargaining unit who are not union mem-bers on the effective date of this agreement andchoose to become members of the Union shall paywhile on the active payroll,an original initiation feeand membership dues to the Union, as a conditionof continued employment while in the bargainingunit and while remaining a union member.Section 4.Any employee required to pay an agency fee,membership dues,or initiation or reinstatement feeas a condition of continued employment who failsto tender the agency fee or inititation,reinstate-ment, or periodic dues uniformly required, shall benotified in writing of his/her delinquency. A copyof such communication shall be mailed to the Com-pany not later than fifteen (15) days prior to suchrequest that the Company discharge any employeewho is not in good standing as required by this Ar-ticle.Section 5.After the initial contract, employees, who are notmembers of the Union and have paid their servicefee, shall be entitled to vote on any future contract.Should this entitlement to voting privileges on theacceptance or rejection of contracts be denied, thenthe requirement that non-members pay a service feewill become null and void. After employees whoare not members of the Union tender their servicefee, there shall be no additional financial obligationsor requirements to the Union.Both the General Counsel and the Company maintainthat the plain language of these provisions does notpermit an interpretation that initiation fees or their equiv-alentwas encompassed within this article.When I firstread the article,noting particularly section 1,1 agreedwith this,ruling at onepoint that I would not receivetestimony about the intent of the parties during negotia-tions on this issue4 and,at another point,declining tohold open the record to receive rebuttal testimony fromtheCompany'sattorney andchief negotiatorHerbertBennett.8More accurately,the Company and its predecessor, the Great Atlan-tic and Pacific Tea Company, Inc.4Despite my ruling, quite a bit of evidence got into the record con-cerning the discussions on this issue MACHINISTS LOCAL 1198 (INTERSTATE FOOD)In reading the entire article on union security, howev-er, I can see where there may well be some ambiguity onthe question of whether the parties contemplated that ini-tiation fees would be required of employees. Looking atsection 1 alone,it seemsclear that dues or agency feesalone are required; but when one reads section 4, itwould seem that initiation or reinstatement fees are, infact, also required.Because of my rulings at'the hearing, I do not think itwould be fair to the parties if I were now to use WilliamLayman's testimony as the basis for a finding that initi-ation fees were a part of article II, but using the lan-guageof section 4 together with reference to Layman'sletter of 26 June to General Manager Chris French; theletter of about 2 July to French from Union PresidentLawrence Gallop; the memorandum of 11 July frommanagementofficial SteveHenning toall employees; andthe Company's answers to union grievances; all whichare in evidence here, I have no difficulty in finding thatthe parties clearly understood that the obligations of theCompany's employees under the contract included thepayment of initiation or reinstatement fees,aswell asdues or agency fees.The next question is whether the Union was entitled tocollect such fees, or whether such actions themselvesviolated the law,Professional Engineers Local 151 (Gener-al Dynamics Corp.),272 NLRB 1051 (1985). The recordhere, however, is not clear enough for me to determinewhich employees were employed before the strike in1983, or whether any of these employees resigned fromthe Union. Thus, I can make no finding on this issue,which, in any event, was not a part of the complaint, andnot fully litigated at this hearing.The sole questions left for decision, here,-5 are, first,whether the demands made by the Union in July 1984for the discharge of employees and the subsequent dis-charges of employees violated Section 8(b)(1XA) and (2)of the Act; and, second, whether theunion-shop deau-thorization election of 1 November 1984 should be setaside.On the question of the Union'sdemandsfor discipli-nary action against employees for nonpayment of fees,there is no question of fact.William Layman and Chris French met on 25 June todiscuss some individual grievances. During the course ofthat meeting, Layman raised the question of the paymentof initiation fees, and told French the amount that eachemployee would be required to pay. This last was notdifficult since all,members and agency fee people, paidthe same-$35-of which $15.50 was dues and the re-mainder an initiation or reinstatement fee. Layman fol-lowed up this conversation with a letter to French dated26 June in which he set out the fees noted above, andindicated that these fees would be due as of 1 July 1984,for all employees who had not paid either dues oragency fees. On 2 July, at Layman's direction, the secre-tary-treasurer of the local, union, Lodge 1198, sent toeach employee who had not paid the fees a form entitled5 In his brief, the General Counsel abandoned the position that the feesin question here were excessive or discrumnatory within the meaning ofSec 8(bx5) of the Act157"Local Lodge 1198 form lA," which described the em-ployee's delinquency, and served also as "the requiredfifteen (15) day notice to discharge the above employ-ee. . . ." After that, around 15 July, Union PresidentLawrence Gallop sent to Frencha listof 125 names ofdelinquent employees, and requested that the Companyterminate all of them.The Company took no action on people who werethen in layoff status, were out sick, or who had quit orbeen terminated for otherreasons.But between 19 Julyand 15 August, it did terminate nine employees: AndrewHiggins,Lennie Levesque, Lynn Flannery, KimberlyAdams, Rita Hamilton, Kenneth Hayden, Sylvia Ouel-lette,David Ossie, and Vince Brown. A number of otheremployees,as listed inthe complaint, paid either uniondues or anagency fee. The names of these employees to-gether with the amounts paid and the dates on whichpayments were made, was stipulated by the parties asfollows:Susan Achorn, August 1, $35, agency.Wayne Adams, August 1, $35, agency.Shirley Amnot, July 17, $35, agency.Gene Anderson, September-22, $35, initiation.Wayne Ballard, August 31, $35, agency.Ida Beaulieu, July 17, $35, agencyFrances Beckwith, July 17, $35, reinstatement.Lucy Bellefleur, September 24, $35, initiation.Noella Bernier, July 27, $35, agency.Juanita Berube, July 27, $35, agency.Donald Bishop-sometime in the first weeks ofJuly, $93, reinstatement.Yvette Blaisdell, July 24, agency.Kevin Bonderson, July 28, $35, initiation.Lola Boulier, July 16, $35, reinstatement.Hattie Brooker, October 30, $35, initiation.Gerald Brouette, July 25, $35, agency.Angie Brown, August 10, $35, agency.Phllis Brown, July 17, $35, agency.Dolly Butler, August 21, $35, agency.Minnie Butler, July 20, $35, agency.Robert Caldwell, July 18, $35, agency.Donald Chapman, July 17, $35, reinstatement.Ernest Chapman, July 17, $35, reinstatement.Douglas Clifford, July 25, $35, agency.Timothy Cole, September 22, $35, initiation.Pauline Craig, July 14, $35, reinstatement.Florence Davenport, July 20, $35, agency.Larry Davenport, July, 18, $35, agency.Judy DeMerchant, September 28, $35, agency.Jeanne Deveau, October 6, $35, agency.Madeline Dionne, September 22, $35, agency.Eva Donovan, July 20, $35, agency.Hope Doughty, July 16, $35, reinstatement.Kent Doughty, July 18, $35, agency.Danny Dufour, July 22, $35, agency.Stephen Dumond, July 11, $35 reinstatement.Vincent Emery, July 17, $35, reinstatement.Cecilia Guimond, September 28, $35 agency.Michael Guimond, October 20, $46.50, agency.Becky Hafford, July 17, $35, agency.Elouise Helstrom, July 20, $35, agency. 158DECISIONSOF NATIONAL LABOR RELATIONS BOARDOtis Hewitt, July 28, $35, agency,Winslow Kenney, July 21, $35, reinstatement.Virginia Larrabee, November 8, $35, reinstate-ment.Raymond Leavitt, July 25, $35, agency.Austin Levesque, July 17, $35, agency.Dawn Levesque, there are two entries, July 18,$35, agency; that check apparently bouncedand there was a payment on August 18 of$50.50, agency.Simone Levesque, August 15, $35, agency.Carolyn Lilly, July 17, $35, agency.Yvonne Madore, August 4, $35, agency.Olive McDougal, August 14, $35, initiation.Pauline McDougal,August 10,$35, agency.Walter McDougal, July 17, $35, agency.Randy McGrath, July 17, $35, agency.Shirley McShaw, August 14, $35, agency.Lendal Mills; August 10, $35, initiation.Bertha Morin, July 20, $35, agency.Arnold Murchison, July 20, $35, reinstatement.Wyona O'Nela, August 14, $35, agency:Linda Pechkam, July 24, $35, reinstatement.Gertrude Petty, September 22, $35, agency.Donald Rand, July 18, $35,agency.Linda Rand, July 18, $35, agency.Jane Rogers, July 18, $35, agency.Jeannie St. Jarre, July 21, $35, agency.Robert St. Peter, July 20, $35, agency.Linda Sutherland, July 17, $35, agency.It is the position of the General Counsel, as expressedon the record here, that all of these employees were re-strained and coerced, by the, Union either to join theUnion or to pay an agency fee. I have examined all ofthe evidence here,including the Union's communicationsof 26 June to French, and to all employees on 2 July,together with the testimony of several employees whowere convinced that they would have lost their jobs ifthey had not paid what the Union demanded, that theGeneral Counsel is correct, and that the,Union's actionswere responsible for the reactions of the employees.It seems clear,also, that the Union's actions in de-manding initiation,fees,reinstatement fees, dues, andagency fees were unlawful under Section8(b)(1)(A) ofthe Act. The, old contract had expired in 1983, and theemployees were, under no obligation to pay dues or otherfee to the Union.Kaiser Foundation Hospitals,258 NLRB29 (1981).The new contract was signed on 1 June 1984,so that the 30-day statutory, period prescribed in the firstproviso to Section 8(a)(3), would have begun on thatdate,making a demand requiring these payments for anyperiod before 1 July, premature and unlawful. TheUnion's demand for payments covering the month ofJune 1984 was therefore a violation of Section8(b)(1)(A), and the accompanying threat of discharge fornonpayment a violation of Section 8(b)(1)(A) and (2).Kaiser Foundation Hospitals,supra at 31.The actual discharges of nine employees, effected bythe Companyat the demandof the Union,likewise con-stitute violations of Section 8(b)(1)(A) and (2) of the Act.The General Counsel and the Company also contendthat because the 2 July notice did not explain how the$35 fee demanded had been calculated, the demand was,on its face,' defective. In this case there is no questionabout the total amount or the place where payment wasto bemade.The only question concerned the fact thatthe amount on the 2 July letter was not broken down asto initiation or reinstatement fees, and the dues or agencyfees. I think this defect comes within the proscription ofthe Board's decisions in this area. Moreover, the Union'sletter of 26 June to French, containing a breakdown ofthe $35 amount, shows that copies were sent to the fi-nancial secretary, and all officers and stewards of LocalLodge 1198, Thus, anyone interested in the figures,would have been required to seek help from one of thoseofficers or stewards.Harsh Investment Corp.,260 NLRB1088, 1092 (1982). In this instance, the Union has violat-ed Section8(b)(1)(A).With respect to the General Counsel's contention thatthe, 2 July notice did not allowa reasonableperiod oftime to make payments. I do not think there is enoughevidence here to permit me to make the requested find-ing.Although the stipulated dates showing when, em-ployees actually paid show a wide spread of time, thereisno evidence here of the disparity of special situationsor unusual circumstances present inUnitedMetaltronicsLocal 958 (Pharmaseal Laboratories),254NLRB 601(1981).IV. REPORT ON OBJECTIONSThe objections to the election are listed above:The Regional Director for Region 1 consolidatedthose matters for hearing before me in this matter, and Imake the following findings and recommendations.Concerning Objection 1, Chris French testified thatWilliam Layman had told him after a prior union-shopdeauthorizationwas filed that French did not have to"worry about an election because he [Layman] wasgoing to run so many charges against the company thatthey would never see an election up in that plant." Thiswas, of course, alleged to have been said before the filingof the instant petition,but, in any event,is imprecise and,standing alone,does not convince me that,if itwas said,itproves that any charges filed were "untrue" or werefiled primarily for the purpose of stalling the election.Concerning Objection- 2, my findings of violations ofSection 8(b)(1)(A) and (2) above are ample justificationfor a further finding that the Union's conduct unfairly af-fected the results of the election.There is no evidence on and I find no merit to Objec-tions 3 and 4.Based on my finding that Objection 2 is meritorious, Irecommend that the election in Case 1-UD-196 be setaside, and a new election be held in the unit found to beappropriate.V. THE REMEDYHaving foundthat the Unionhas engaged inandis en-gaging in unfair labor practices within the meaning ofthe Act,I shall recommend that it cease and desist there-from and that it take certain affirmative action designedto effectuate the policiesof the Act. MACHINISTS LOCAL 1198 (INTERSTATE FOOD)Having found that the Union has violated Section8(b)(1)(A) and (2) by demanding the discharge of 125employees named above, I shall recommend that theUnion remove such demand from its own records andnotify the Company in writing that it has no objection tothe continued employment of such persons.Having found that the Union has violated Section8(b)(1)(A) and (2) by demanding the discharges, andcausingthedischargesofAndrewHiggins,LennieLevesque, Lynn Flannery, Kimberly Admans,Rita Ham-ilton,Kenneth Hayden, Sylvia Ouellette, David Ossie,and Vince Brown, I shall recommend that it removefrom its records any reference to the demand for theirdischarge, and notify the Company that it has no objec-tion to their reemployment, and that it pay to themamounts of money calculated to make them whole forthe discrimination against them, all in the manner pre-scribed inF.W. Woolworth Co.,90 NLRB 289 (1950),with interest in accordance withIsisPlumbing Co.,138NLRB 716 (1962).It is further recommended that Case 1-UD-196 be re-manded to the Regional Director, that the election heldthere on 1 November 1984 be set aside, and a new elec-tion conducted when theRegionalDirector deems ap-propriate.CONCLUSIONS OF LAW1.The Employer,InterstateFoodProcessingCorp., isan employer withinthe meaningof Section 2(6) and (7)of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.Respondent has violated Section 8(b)(1)(A) and (2)of the Act by unlawfullythreatening to discharge, andby actuallycausing the discharge of, certainemployeesof the employees herein..On these findingsof fact and conclusionsof law andon the entire record,I issue the following recommend-sORDERThe Respondent,Local Lodge No.1198,InternationalAssociationofMachinists andAerospaceWorkers,AFL-CIO, its officers,agents, and representatives, shall1.Cease and desist from(a)Giving effect to, implementing,or in any mannerenforcing a practice which fails to grant to employees ofr If no exceptionsare filed as provided by Sec 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shallbe deemedwaived for all pur-poses159InterstateFood Processing Corp. the statutory timebefore requiring that they pay dues, initiation or rein-statement fees or agency fees, and failing to give employ-ees adequate notice of the amounts and method of com-putation of such fees when the statutory period haselapsed.(b)Causing or attempting to cause Interstate FoodProcessing Corp. to discharge or otherwise discriminateagainst itsemployees where Respondent is not entitledunder the Act to do so.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)Remove from its records any demands for the dis-charges of any of the employees named in this decision.(b)Notify Interstate FoodProcessingCorp., in writ-ing,with copies to all the employees whose names arementioned in this decision, that it rescinds any demandsfor the termination of their employment, and that it hasno objection to their continued employment in theirformer or substantially equivalent position with full se-niority and other rights.(c)Make whole the nine employees actually dis-charged foranyloss of earnings they may have sufferedbecause of their unlawful discharges by paying to themsums of money specified in the remedy section V of thisdecision.(d) Post at its facility in Presque Isle,Maine,copies ofthe attached notice marked "Appendix."7 Copies of thenotice, on forms provided by the Regional Director forRegion 1, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places includingallplaceswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Forward to the Regional Director for Region 1signed copies of the notice sufficient in number for post-ing by Interstate Food Processing Corp., that Companybeing willing, at all locations where notices to their em-ployees are customarily posted.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.7 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "